Title: From Benjamin Franklin to Samuel Johnson, 9 January 1751
From: Franklin, Benjamin
To: Johnson, Samuel


Dear Sir
Philada. Jan. 9. 1750, 1
I receiv’d your Favour of the 14th past, with the Noetica, which I shall immediately put to press, for I think it scarce necessary to ask Subscriptions for so small a Work; and believe we can not find a more suitable Piece of the kind to use in our Academy. Please to accept the enclos’d (with my Compliments) for the New Year. The Assembly sitting hurries me so that I have not Time to give you an Account as I intended of the opening of the Academy. I am, with great Respect, Dear Sir, Your most obliged humble Servant
B Franklin
